L
Case 7:19-mj-01012 Dooument 1 Filed on 05/03/19 in TXSD Page 1 of 1

AO 91 (Rev S/Ol) Criminal Complaint

 

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALL'EN DIVI S ION

 

 

UNITED STATES OF AMERICA D\strlct Court
United States
V- southern g}f_§‘g‘ mean CRIMINAL coMPLAINT '
Pedro Mora|es-Hinojosa
MAY 3 2019 Ca_se Number: M-19- /0 ll -M
David J. Brad\ey, C\e\'k
lAE YOB: 1963 k
Mexico

(Name and Address of Defendant)
l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about M@U, 2019 ' in Hidalgo County, in

the Southern District of Texas
(T rack Statuto)y Languag_e of O/j“ense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Sullivan City, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary ofHomeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

 

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
l further state that l am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Pedro Mora|es-Hinojosa was encountered by Border Patrol Agents near Sullivan City, Texas on May 01, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on May 01, 2019, near Hidalgo, Texas. Rec_ord checks revealed the Defendant was formally
Deported/Excluded from the United States on April 05, 2019 through Brownsville, Texas. Prior to Deportation/Exclusion the
Defendant Was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On April 4, 2019, the defendant was convicted 0f8 USC 1326, Being Found in the United States after Previous
Deportation and sentenced to time served.

-`i|O/J"bvz/ dt, -»(¢'°'H' ér¢¢,..-'UAL.M ) A(»i_§_,/l
lw”\ vh MA,,._ "'“=7 3, 1'°9)57

Continued on the attached sheet and made a part of this complaint

Sworn to before me and subscribed in my presence, Si§`a]tur€ of Compla®j\
May 3, 2019, ` t Maria E. Gugu'£rp Senior PatroLAgent

 

 

 

J. Scott Hacker , U.S. Magistrate Judge L""_`""\

Name and Title of Judicial Officer SW/ Judicia| Officer

 

